department of the treasury internal_revenue_service commerce street dallas tx date person to contact badge number contact telephone number contact address employer_identification_number tax_exempt_and_government_entities_division release number release date uil code legend org - organization name xx - date address - address org address certified mail dear this is a final adverse determination regarding your exempt status under sec_501 of the internal_revenue_code the code our favorable determination_letter to you dated january 20xx is hereby revoked and you are no longer exempt under sec_501 of the code effective july 20xx the revocation of your exempt status was made for the following reason s your primary activity and purpose during 20xx has considered of the operation of bingo_games these activities in and of themselves do not further an exempt_purpose and comprise more than an insubstantial amount of your activities during 20xx accordingly you have demonstrated that you are not operated exclusively for exempt purposes as described in internal_revenue_code sec_501 see sec_1_501_c_3_-1 contributions to your organization are no longer deductible under sec_170 of the internal_revenue_code effective july 20xx you are required to file federal_income_tax returns on form_1120 these returns should be filed with the appropriate service_center for the year ending august 20xx and for all the tax years thereafter in accordance with instructions of the return if you decide to contest this determination you may file an action for declaratory_judgment under the provisions of sec_7428 of the code in one of the following three venues united_states tax_court the united_states court of federal claims or the united_states district_court for the district of columbia a petition in one of these three courts must be filed before the 9ist day after the date that this determination was mailed to you if you wish to seek review of our determination please contact the clerk of the respective court for rules regarding filing petitions for declaratory_judgment by referring to the enclosed publication please note that the united_states tax_court is the only one of these courts where a declaratory_judgment action can be pursued without the services of a lawyer you may write to the untied states tax_court at the following address please understand that filing a petition for a declaratory_judgment under sec_7428 will not delay the processing of subsequent income_tax returns and assessment of any taxes due you also have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll free and ask for the taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at taxpayer_advocate assistance cannot be used as substitute for established irs procedures formal appeals processes etc the taxpayer_advocate is not able to reverse legal or technically correct_tax determination nor extend the time fixed by law that you have to file a petition in court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling this letter should be kept within your permanent records if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely nanette m downing director eo examinations enclosures publication internal_revenue_service tax_exempt_and_government_entities_division exempt_organizations examination sec_55 n robinson mc okc oklahoma city ok department of the treasury date date org address taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code code is necessary if you accept our findings take no further action we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process if we issue a determination_letter to you based on technical_advice no further you may also request that we refer this matter for technical_advice as explained in publication administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its letter rev catalog number 34809f administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at lf you have any questions please call the contact person at the telephone number shown in the if you write please provide a telephone number and the most convenient heading of this letter time to call if we need to contact you thank you for your cooperation sincerely nanette m downing director eo examinations enclosures publication publication report of examination letter rev catalog number 34809f schedule number or exhibit ‘form 886-a rev date name of taxpayer org explanations of items year period ended 20xx08 tax identification_number ein legend org - organization name state game - game issues xx - date address - address city - city state - co-1 co-2 co-3 - companie sec_1 whether org did operate exclusively for exempt purposes described within internal_revenue_code sec_501 for the year under exam a b whether org did operate for the primary purpose of carrying_on_a_trade_or_business for profit whether more than an insubstantial part of org activities are in furtherance of a non-exempt purpose facts org org was incorporated under the laws of the state of state as a nonprofit corporation on january 19xx in a determination_letter dated february 19xx org the service determined org to be exempt from federal_income_tax as an organization described in sec_501 of the internal_revenue_code in its articles of incorporation org stated the purposes for which the corporation is organized are to increase public understanding of substance abuse and chemical dependency its nature control and remedy to establish and maintain centers for the collection formulation and dissemination of information bearing on problems of substance abuse and chemical dependency to support clinics for the medical and psychiatric diagnosis and treatment of chemically dependent individuals for research in substance abuse and dependency and for the training of staff and such other interested persons as its resources may permit to promote the creation of hospital and related facilities for the treatment of victims of chemical dependency to conserve the resources of the community by improved application of such resources to the problems of chemical dependency to accept receive and acquire funds stocks securities and property by donations bequests devises or otherwise and to use hold invest re-invest convert sell transfer mortgage pledge and dispose_of any and all funds stocks securities and properties so accepted received or acquired for the furtherance or accomplishment of the purposes of this corporation to do all acts and exercise all powers and assume all obligations necessary or incident to the purposes of said corporation form 886-a catalog number 20810w page_1 publish no irs gov department of the treasury-internal revenue service schedule number or exhibit 886-a form rov date explanations of items name of taxpayer org year period ended 20xx08 tax identification_number ein reported financial information on form_990 20xx08 part lil gaming a game b pull tabs instant c other gaming d total gaming game progressive add col a game through col c oo cc oo oo gross - revenue cash prizes x no x no volunteer non exempt activity description prizes rent facility costs other direct expenses n noncash o www q the address shown on form_990 return is address city state this is the location of co-1 where game is played labor direct expense summary add line sec_2 through in column d net gaming income summary combine line column qd and line org did not perform any exempt_activities for the year of audit org did make a contribution in the amount of dollar_figure to co-2 for addictive and other diseases and a dollar_figure contribution to co-3 of city org ’s sole activity was game total gross revenue was dollar_figure of which dollar_figure is instant game instant game is reported of form 990-t as unrelated income subject_to the unrelated_business_income_tax org did file form 990-t for tax_year ending august 20xx reporting its unrelated business activity org did not receive any contributions or grants for the year of exam all game activity was conducted with paid workers form 886-a department of the treasury-internal revenue service state of state requires game licensed holders to make contributions to charities in order to note maintain their license catalog number 20810w _publish no irs gov page_2 schedule number or exhibit 886-a form rev date explanations of items name of taxpayer org law year period ended 20xx08 tax identification_number ein sec_501 of the internal_revenue_code provides that an organization described in sec_501 is exempt from income_tax sec_501 of the code exempts from federal_income_tax corporations organized and operated exclusively for charitable educational and other purposes provided that no part of the net_earnings inure to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 of the regulations provides that in order to be exempt as an organization described in sec_501 an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt sec_1_501_c_3_-1 of the regulations provides that an organization will be regarded as operated it engages primarily in activities that accomplish one exclusively for one or more exempt purposes only if or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose the existence of a substantial nonexempt purpose regardless of the number or importance of exempt purposes will cause failure of the operational_test 326_us_279 sec_502 feeder organizations a general_rule -an organization operated for the primary purpose of carrying_on_a_trade_or_business for profit shall not be exempt from taxation under sec_501 on the ground that all of its profits are payable to one or more organizations_exempt_from_taxation under sec_501 b special rule -for purposes of this section the term trade_or_business shall not include- any trade_or_business in which substantially_all the work in carrying on such trade_or_business is performed for the organization without compensation or revrul_61_170 1961_2_cb_112 ruled that in order to be exempt as an organization described in sec_501 an organization must be both organized and operated exclusively for one or more of the purposes specified in such section operational_test it is not exempt if an organization fails to meet either the organizational_test or the revrul_70_4 1970_1_cb_126 ruled that sec_501 of the code provides for the exemption from federal_income_tax of organizations organized and operated exclusively for educational_purposes sec_1_501_c_3_-1 of the income_tax regulations provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose it engages primarily in activities which in 326_us_279 the supreme court held that the presence of a single non-exempt purpose if substantial in nature will destroy the exemption regardless of the number or importance of truly exempt purposes the court found that the form 886-a catalog number 20810w page _ publish no irs gov department of the treasury-internal revenue service schedule number or exhibit explanations of items form 886-a rev date name of taxpayer org trade_association had an underlying commercial motive that distinguished its educational program from that carried out by a university year period ended 20xx08 tax identification_number ein taxpayer’s position taxpayer has not stated their final position at the time or this report government’s position it is the government's position that ‘org’ is not operated as an organization described in sec_501 of the internal_revenue_code the address shown on form_990 return address city state is in better co-1 where game is played org’ 's sole activity is game game is not an exempt activity business bureau of washington d c inc v united_states 326_us_279 the supreme court held that the presence of a single non-exempt purpose if substantial in nature will destroy the exemption regardless of the number or importance of truly exempt purposes fifty five percent of org 's gross revenue is from pull tabs instant game instant game is a trade_or_business for profit and is an unrelated exempt activity org did not receive any contribution or grants for the year of exam all game activity was conducted with paid workers sec_502 specifically provides that an organization operated for the primary purpose of carrying_on_a_trade_or_business for profit shall not be exempt under on the ground that all of its profits are payable to organizations which do qualify under sec_501 note examination revealed no exempt activity what so ever in year of exam conclusion org is not operating exclusively for purposes specified in sec_501 c and is not exempt from income_tax under sec_501 effective september 20xx in order to be treated as a c the exempt_organization must in operation perform an exempt activity related to it's exempt_purpose this organization during the year of exam performed no exempt activity and fails the operation test therefore we propose revocation if you agree to the proposed revocation please sign form_6018 and mail back to the person listed in the attached letter with in days of receipt of this letter if you do not agree to the proposed revocation please refer to the letter and attached publications for the appeals process or contact the person listed in the letter lf this proposed revocation is upheld form_1120 u s_corporation income_tax return should be filed for tax years ending beyond the date of revocation form 886-a catalog number 20810w page_4 publish no irs gov department of the treasury-internal revenue service
